internal_revenue_service department of the treasury number release date index nos washington dc person to contact telephone number refer reply to cc fip b03 plr-127723-02 date date in re legend fund a fund b fund c fund d fund e fund f fund g fund h plr-127723-02 fund i fund j fund k state x advisor accounting firm date date date date date date date date dear this responds to a letter dated date submitted on behalf of fund a through fund k the funds the funds request that their elections under sec_855 of the internal_revenue_code to treat dividends distributed after the close of a taxable_year as having been paid during that taxable_year be considered timely filed pursuant to sec_301_9100-3 of the procedure and administration regulations facts the funds are open-end management investment companies organized as state x business trusts and registered under the investment_company act of u s c sec_80a-1 et seq as amended each fund has elected to be treated as a plr-127723-02 regulated_investment_company ric under subchapter_m of the code the funds file their federal_income_tax returns on a fiscal_year basis with a date year end advisor is responsible for the overall management and administration of the funds including the filing of federal_income_tax returns the funds’ income_tax returns for the taxable_year ended date were due on date advisor decided to file an extension form for each fund accounting firm prepared and delivered the extensions to advisor before their due_date in a package that included other documents that had a later filing due_date of date after quickly scanning the first few documents in the package the advisor employee responsible for filing tax documents erroneously assumed that all of the documents in the package shared the date due_date because of the employee’s inadvertent mistake advisor did not timely file income_tax returns for the funds during date advisor discovered the employee’s error and contacted accounting firm which filed the funds’ federal_income_tax returns forms 1120-ric during date those returns included elections under sec_855 of the code accounting firm also submitted a request for a private_letter_ruling that the funds’ elections under sec_855 be considered timely filed pursuant to sec_301_9100-3 of the procedure and administration regulations the funds intended to make timely elections under sec_855 to treat dividends_paid in the 12-month_period following the end of the taxable_year ending date as having been paid during each fund’s taxable_year ending date consistent with this intent each fund declared dividends on date and paid those dividends on date law and analysis sec_855 of the code provides that if a ric - declares a dividend prior to the time prescribed by law for the filing of its return for a taxable_year including the period for any extension of time granted for filing such return and distributes the amount of such dividend to shareholders in the 12-month_period following the close of such taxable_year and not later than the date of the first regular dividend payment made after such declaration the amount so declared and distributed shall to the extent the company elects in such return in accordance with regulations prescribed by the secretary be considered as having been paid during such taxable_year except as provided in subsections b c and d sec_1_855-1 of the income_tax regulations sets forth the method of making the election and provides that the election must be made in the return filed by the ric for the taxable_year plr-127723-02 sec_301_9100-1 of the procedure and administration regulations provides in part that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election defined in sec_301_9100-1 as an election whose due_date is prescribed by regulations or by a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 through c i set forth rules that the internal_revenue_service generally will use to determine whether under the facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that subject_to paragraphs b i through iii of sec_301_9100-3 when a taxpayer applies for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith and sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money holding based upon the facts presented and representations made by the funds we hold that the funds have demonstrated good cause for the granting of relief under sec_301_9100-3 accordingly each fund will be treated as having made a timely election under sec_855 of the code on its federal_income_tax return filed for the taxable_year ending date no opinion is expressed as to whether each fund's tax_liability is not lower in the aggregate for the year to which the election applies than each fund's tax_liability would have been if the election had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax returns involved the director will determine each fund's tax_liabilities for the year involved if the director determines that each fund's liability is lower that office will determine the federal_income_tax effect this ruling is limited to the timeliness of each fund’s election this ruling does not relieve each fund from any penalty that it may owe as a result of its failure_to_file its federal_income_tax returns on time except as specifically ruled upon above no opinion is expressed or implied as to any federal excise or income_tax consequences regarding each fund in particular no opinion is expressed or implied whether each fund qualifies as a ric that is taxable under subchapter_m part of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent plr-127723-02 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely yours ________________________ alice m bennett chief branch office of associate chief_counsel financial institutions products enclosures copy of this letter copy for sec_6110 purposes
